Citation Nr: 0007212	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for the service-connected residuals of a left knee injury 
with chronic traumatic synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1971 to 
January 1973.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a July 1992 decision of the RO, 
which reduced the disability rating for the service-connected 
left knee disability from 30 to 20 percent, effective on 
October 1, 1992.

In November 1995, the Board upheld the reduction in the 
disability rating and the veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a January 1997 order, the Court vacated the 
Board's November 1995 decision and remanded the case to the 
Board for additional development and adjudication in 
accordance with the Secretary's October 1996 Motion for 
Remand.

In September 1997 and September 1998, the case was remanded 
to the RO for further development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of a left knee 
injury with chronic traumatic synovitis has not demonstrated 
sustained improvement under ordinary conditions of life.

3.  The veteran's service-connected residuals of a left knee 
injury with chronic traumatic synovitis is shown to be 
manifested by mild osteoarthritis, range of motion from 0 to 
135 degrees, minimal tenderness over the left medial joint 
line when hyperflexed to 135 degrees and no objective 
evidence of ankylosis, recurrent subluxation or lateral 
instability.



CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating previously assigned 
for service-connected residuals of a left knee injury with 
chronic traumatic synovitis is warranted.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2 (1999).

2.  The criteria for the assignment of an increased rating in 
excess of 30 percent for the service-connected residuals of a 
left knee injury with chronic traumatic synovitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that, in October 1971, the 
veteran was reported to complain of mild effusion in the left 
knee after jumping off a truck and injuring the knee.  The 
physical examination was reported to be normal, and his 
complaints were assessed as a strain.  In November 1971, he 
was reported to continue to complain of severe joint line 
pain in the left knee with weight bearing.  An examination at 
that time, including an x-ray study, revealed no 
abnormalities, with the exception of slight effusion and 
slight medial joint line tenderness. At that time his 
symptoms were assessed as mild traumatic synovitis of the 
left knee.

In July 1972, the veteran was reported to complain of left 
knee pain with walking or exercise.  An examination of the 
knee revealed no abnormalities, with the exception of minimal 
tenderness and grating over the medial joint line, and his 
complaints were attributed to a possible medial meniscus 
injury.  In August 1972, an arthrogram revealed no evidence 
of a torn meniscus.  On separation examination in October 
1972, the veteran reported that he had had a "trick" or 
locked knee, but examination revealed no abnormalities.  In 
December 1972, the veteran reported what the examiner 
described as "alleged left knee pain."  An examination 
revealed no abnormalities, and the examiner indicated that 
the pain pattern described by the veteran did not pertain to 
the knee joint.  At that time, his complaints were attributed 
to sick call abuse.

On VA examination in January 1978, the veteran reported that 
his left knee bothered him only on prolonged standing or if 
he stooped down too much.  He reported that his knee did not 
bother him at work while painting and doing body work on 
automobiles.  He indicated that his knee felt stiff a lot of 
the time.  There was reported to be a 1 cm. circular scar on 
the anteromedial aspect of the left knee.  There was reported 
to be no tenderness in the knee joint and mobility was 
reported to be equal to that of his uninjured knee.  An x-ray 
study revealed no evidence of bone or joint pathology.  The 
veteran was diagnosed with residuals of left knee injury.

In March 1978, a VA outpatient treatment record revealed that 
the veteran's knees revealed no abnormalities with tenderness 
over the medial meniscus.  An x-ray study of the left knee 
was reported to be negative and the veteran was assessed with 
knee sprain.

On VA examination in August 1978, the veteran's left knee was 
reported not to lock.  He was diagnosed with residuals of 
left knee surgery with no pathology found.

On VA examination in December 1979, the veteran was reported 
to complain of chronic left knee pain.  There was reported to 
be no evidence of inflammation and range of motion showed 
normal flexion to 140 degrees.  The veteran was reported to 
lack 10 degrees of joint extension and his gait was 
characterized by antalgic limp favoring the left leg.  The 
impression was possible medial semilunar cartilage injury by 
clinical examination.

On VA examination in July 1982, the veteran was reported to 
have a long, well documented history of swelling and pain of 
the left knee.  He was reported to have a definite limp 
favoring his left leg.  The knee was reported to remain 
almost constantly swollen, although the swelling increased 
when he had to stand or walk for long periods of time.  The 
veteran indicated that he was employed as a boat salesman and 
was able to do a lot of sitting while on the job.  There was 
reported to be swelling and edema in the left knee and 
tenderness over the medial and lateral aspects of the left 
knee and patella.  There was reported to be marked tenderness 
over the popliteal space.  There was reported to be marked 
spasm and tautness in the hamstring ligaments.  The left knee 
was reported to lack about 20 degrees in extension and 
flexion was limited to about 80 degrees.  There was reported 
not to be undue laxity in the left knee.  An x-ray study of 
the left knee revealed no evidence of fracture, dislocation 
or other significant abnormality.  The veteran was diagnosed 
with chronic traumatic synovitis of the left knee with 
chronic joint effusion and limitation of motion as residuals 
of left knee injury.

In October 1982, a VA outpatient treatment record reported 
that the veteran had swelling of the left knee.

Based upon the July 1982 VA examination and outpatient 
treatment records, the RO, in October 1982, granted the 
veteran an increased rating from 10 to 30 percent, effective 
on July 15, 1982.

On VA examination in October 1991, the veteran indicated that 
his legs were hurting in his joints and that he could not 
stand a long time while on the job because his legs would 
hurt even more.  The veteran was reported to continue to have 
pain and swelling in the left knee with occasional giving way 
of the left knee.  The impression of an x-ray study was 
essentially normal knees.  There was reported to be some 
swelling and tenderness of the left knee and flexion was to 
120 degrees.  There was reported to be tenderness to 
palpation over the medial aspect of the left knee joint and 
no significant laxity of the medial or lateral collateral 
ligaments.  Anterior and posterior drawer signs were reported 
to be negative.  The veteran was reported to have difficulty 
trying to squat because of left knee pain.  There was 
reported to be no atrophy or contractures and the veteran was 
diagnosed with past history of injury of the left knee with 
residuals of chronic traumatic synovitis.

Based upon the October 1991 VA examination, the RO, in 
November 1991, proposed to reduce the veteran's rating from 
30 percent to 20 percent.  In December 1991, the veteran was 
notified of this determination and of his right to request a 
hearing and offer additional evidence.

During a hearing at the RO in March 1992, the veteran 
reported that he had problems with his left knee when he 
stood for long periods of time.  He indicated that his left 
knee would start hurting after standing for 30 minutes or 
walking constantly.  He reported that his left knee had 
swelling and would occasionally give way.  He reported that 
it was difficult to squat down.

On VA examination in March 1992, the veteran was reported to 
wear an elastic bandage around his left knee, to walk with a 
cane and limp favoring his left knee.  There was reported to 
be no significant laxity of the lateral or medial collateral 
ligaments and anterior drawer signs were negative.  There was 
reported to be tenderness to palpation over the lateral and 
posterior aspects of the patella of the left knee.  There was 
reported to be moderate swelling of the left knee and no 
significant laxity.  Flexion of the left knee was reported to 
be from 0 to 110 degrees.  X-ray studies were reported to be 
normal.  The veteran was diagnosed with chronic synovitis of 
the left knee as residuals of left knee injury.

In July 1992, the RO reduced the veteran's rating for the 
service-connected left knee disability from 30 percent to 20 
percent, effective on October 1, 1992.  The veteran was 
notified of this determination.

In September 1992, a VA outpatient treatment record diagnosed 
the veteran with musculoskeletal strain of the left knee.

In September 1992, a VA radiology report revealed an 
impression of negative left knee, with an incidental note of 
swelling in the infrapatellar area.

In April 1993, a letter from the veteran's employer revealed 
that the veteran had had pain in his left knee and had, at 
times, missed work.

In April 1993, VA outpatient treatment records revealed that 
the veteran had had a history of left knee pain and that it 
was worse with prolonged standing.  He was reported to have 
minimal effusion of the left knee, crepitation on flexion and 
full range of motion.

During a hearing at the RO in June 1993, the veteran reported 
that his left knee had changed since his hearing in March 
1992 in that he had had swelling and it sometimes seemed as 
if it was going to lock or pop.  He reported that it was 
painful to stand on his left leg and that he would have to 
take off work.  He indicated that he was given medication for 
pain.  He reported that he occasionally used a cane .

On a VA radiology report in November 1995, the veteran's left 
knee was reported to show no significant bony abnormalities.

In November 1995, a VA outpatient treatment record reported 
that the veteran's left knee had hurt him intermittently, 
worse with activity.  He was reported to occasionally use a 
brace and cane.  Range of motion of the left knee was 
reported to be from 5 degrees to 125 degrees.  The veteran 
was assessed with chronic left knee pain with probable 
chondromalacia of the patella.

On VA examination in October 1997, the veteran was reported 
to complain of pain in his left knee that was associated with 
stiffness and swelling.  There were reported to be flare-ups 
of pain about twice a month and the pain would last for two 
to three days.  His left knee pain was reported to be 
triggered by changes in the weather and prolonged standing or 
climbing stairs, and flare-ups were reported to cause a 
reduction in 10 to 15 degrees of flexion.  The veteran was 
reported to walk with a limp and to use a cane and hinged 
elastic knee brace.  There was reported to be tenderness of 
the medial joint space and along the medial border of the 
patella.  The patella was reported to be very sensitive to 
retrograde pressure and lateral movement of the knee cap was 
painful.  The veteran was reported to have 45 degrees of 
flexion, with a flexion contracture of 10 degrees.  

The veteran was diagnosed with chondromalacia of the 
patellar-femoral joint, or patellar-femoral syndrome.  The 
examiner reported that he felt that the veteran was 
exaggerating his pain and impairment during the examination 
and that it was impossible to compare his condition in 1972 
with the present condition.  The veteran was reported to 
indicate that his knee had gotten worse.  The examiner 
reported that the diagnosis of chondromalacia was made by the 
pain elicited by retropatellar pressure of the knee caps and 
painful resistive quadriceps extension.  There was reported 
to possibly be effusion in the knee, but small enough to 
escape clinical examination.  The veteran's previously listed 
orthopedic findings were reported to be vague enough that it 
was impossible to compare present findings with findings of 
previous examinations.

In November 1997, a VA MRI examination revealed an impression 
of small joint effusion and an otherwise negative MRI of the 
left knee.

On VA examination in November 1998, the veteran reported that 
he had left knee pain, even with sitting.  He indicated that 
he wore an elastic knee sleeve with hinges to provide some 
support.  He was reported not to be taking any 
antiinflammatory medication.  The veteran was reported not to 
have swelling in either knee.  The left knee was reported to 
be tender on the medial side and mostly over the epicondyle.  
There was reported to be negative Lachman's and range of 
motion was from 0 to 135 degrees.  The veteran was reported 
to flex and extend his knee from 10 to 45 degrees when first 
asked, but, with gentle coaching, he was reported to be able 
to bring it from 0 to 135 degrees.  X-ray studies of the left 
knee were reported to be unremarkable.  The veteran was 
diagnosed with history of patellofemoral syndrome with 
tenderness over the medial epicondyle of the left knee.  The 
examiner noted that the veteran probably had patellofemoral 
syndrome, although this would not cause tenderness over the 
medial epicondyle area or account for locking and catching in 
the left knee, which were not demonstrated on examination.  
The examiner reported that this was hard to reconcile with a 
recent normal MRI of the left knee.  The veteran was reported 
to appear to be fully employable.

In February 1999, a VA outpatient treatment record revealed 
that the veteran's left knee was painful when it was cold.  
He was assessed, in part, with arthralgia.

On VA examination in March 1999, the veteran was reported to 
use an elastic knee sleeve with hinges and to sporadically 
use Motrin.  There was reported to be no swelling of the left 
knee and the knee was diffusely tender over the proximal 
medial tibia, but not over the joint line or medial condyle, 
which were noted to have been tender in the past.  Range of 
motion of the left knee was reported to be from 0 to 135 
degrees and was stable with a negative Lachman's test.  X-ray 
studies were reported to show an unremarkable left knee.  A 
recent bone scan was reported to show focally increased 
uptake in the medial compartment of both knees, which was 
mild and compatible with mild degenerative joint disease.

The veteran was diagnosed with osteoarthritis of the knees by 
bone scan with normal x-ray studies of the left knee and 
minimal spurring of the right patella.  The examiner reported 
that the veteran had had diffuse left knee pain in the past 
and had been given a diagnosis of patellofemoral syndrome, 
simply based on the complaints of pain with no documented 
abnormality.  The only objective finding in the past was 
reported to have been a small effusion on the left knee MRI 
examination.  The examiner reported that, clinically, 
swelling of the left or right knee had not been seen on 
multiple visits to the orthopedic clinic or on present 
examination.  The veteran was reported to have had a recent 
bone scan which showed mild uptake in the medial compartment 
of both knees consistent with mild osteoarthritis.  The 
examiner reported that there was no contraindication to full 
activity from an orthopedic point of view.

On VA examination in June 1999, the veteran reported that he 
had occasional locking and catching in the left knee and that 
it hurt with walking, standing and climbing stairs.  He was 
reported to use an elastic knee brace with hinges on the left 
knee.  The left knee was reported not to be swollen and to 
have no apprehension about the patella.  There was reported 
to be full range of motion from 0 to 135 degrees in the left 
knee.  The left knee was reported to be stable with a 
negative Lachman's test.  The veteran was reported to be 
minimally tender over the proximal medial tibia and over the 
left medial joint line when hyperflexed to 135 degrees.  
There was reported to be no evidence of a Baker's cyst and 
there was no erythema or scars present.  The veteran's gait 
was reported to be unremarkable.  X-ray studies of the left 
knee were reported to be normal and a recent bone scan was 
reported to show mild focal increased uptake in the medial 
compartment, which was compatible with mild degenerative 
joint disease.

The veteran was diagnosed with mild osteoarthritis of both 
knees by bone scan with normal x-ray studies of the left knee 
and small effusion on MRI examination.  The examiner reported 
that there was no evidence of any functional loss in the left 
knee after walking about in the orthopedic clinic nor on 
examination.  The examiner indicated that a diagnosis of 
chondromalacia or patellofemoral syndrome would not be given 
to the veteran at this time because a diagnosis of mild 
osteoarthritis would supersede these diagnoses.  The 
diagnosis of patellofemoral syndrome, which would include 
chondromalacia, was reported to have previously been utilized 
on the basis of the veteran stating that he had had left knee 
pain when no objective abnormality had been found.


II. Analysis

A.  Restoration of a 30 Percent Rating

The Board finds that the veteran's claim for restoration of a 
30 percent rating for the service-connected residuals of a 
left knee injury with chronic traumatic synovitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Board is also satisfied that all 
relevant facts for the veteran's claim have been properly 
developed and that no further assistance is required in order 
to comply with the duty to assist mandated in 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge and the 
veteran's condition).  As noted hereinabove, the veteran was 
notified in December 1991 of the RO's intent to reduce the 30 
percent rating for the service-connected residuals of a left 
knee injury with chronic traumatic synovitis to 20 percent 
and was afforded the opportunity to request a hearing and to 
present additional evidence.  See 38 C.F.R. § 3.105(e).

The final action to reduce the 30 percent rating to 20 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in July 
1992, effective on October 1, 1992.  The veteran was informed 
of the decision.  Thus, the RO properly followed the required 
procedures pursuant to 38 C.F.R. § 3.105(e); that is, the 
veteran was notified of his rights, given an opportunity for 
a hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.").  See 38 C.F.R. 
§ 3.105(h)(2)(i) (1999).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the Board 
must determine whether, given the available evidence, such a 
reduction was warranted or whether the rating should be 
restored to the previously assigned level.  To ignore the 
specific nature of the disability experienced by the veteran 
when assigning a rating violates certain essentials of 
rating.  There must be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

Under 38 C.F.R. § 3.344, specific requirements must be met in 
order for VA to reduce certain service-connected disability 
ratings.  This section provides the following:

It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history. . . . 
Ratings on account of diseases subject to temporary and 
episodic movement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. . . . Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) (1999).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
38 C.F.R. § 3.344(a), the rating agency will continue the 
rating in effect.  38 C.F.R. § 3.344(b) (1999).

The provisions of 38 C.F.R. § 3.344 (a) and (b) apply to 
ratings that have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1999).

In Brown v. Brown, 5 Vet. App. 413 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) explained that the 
duration of a rating for the purposes of 38 C.F.R. § 3.344 is 
from the actual effective date that the disability was 
assigned to the actual effective date that the disability was 
reduced.  The Court opined that, "[r]egardless of how long a 
rating had been in effect at the time a reduction is proposed 
or ordered, if a reduction actually takes effect after a 
rating has been in effect for five years, then it is a 
reduction of a 'rating which ha[s] continued' for five years 
or more, and, hence, becomes subject to the requirements of § 
3.344."  Brown, 5 Vet. App. at 418.

The present case involves a reduction in the veteran's 
disability rating in which the veteran's 30 percent rating 
was in effect for over five years, namely from July 1982 to 
September 1992.  Thus, the provisions of 38 C.F.R. § 3.344 
(a) and (b), which address the stabilization of disability 
evaluations, are applicable in the present case.  See 38 
C.F.R. § 3.344(c) (1999).

The veteran contends, in essence, that he is entitled, at the 
least, to restoration of a 30 percent rating and also to an 
increased rating for the service-connected residuals of a 
left knee injury with chronic traumatic synovitis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), there 
are essentially three methods for evaluating degenerative 
arthritis which is established by x-rays: (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-rays, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms or satisfactory 
evidence of painful motion.

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation 
or lateral instability which is severe, is assigned a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1999).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  
Leg limitation, with flexion limited to 45 degrees, will be 
assigned a 10 percent rating.  Leg limitation, with flexion 
limited to 60 degrees, will be assigned a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
Leg limitation, with extension limited to 10 degrees will be 
assigned a 10 percent rating.  Leg limitation, with extension 
limited to 5 degrees, will be assigned a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  

On VA examination in July 1982, the veteran was reported to 
have a well documented history of swelling and pain of the 
left knee and to have a definite limp favoring the left knee.  
There was reported to be swelling and edema over the medial 
and lateral aspects of the left knee and patella.  The left 
knee was reported to lack approximately 20 degrees in 
extension and flexion was limited to approximately 80 
degrees.  There was reported to be no undue laxity in the 
left knee and an x-ray study revealed no evidence of 
fracture, dislocation or other significant abnormality.

Furthermore, on VA examination in October 1991, the veteran 
reported that his legs were hurting in his joints and that he 
could not stand for a long time because his legs would hurt 
him even more.  An x-ray study revealed essentially normal 
knees.  There was reported to be some swelling and tenderness 
of the left knee and flexion was to 120 degrees.  There was 
reported to be tenderness and palpation over the medial 
aspect of the left knee joint and no significant laxity of 
the medial or lateral collateral ligaments.  Anterior and 
posterior drawer signs were reported to be negative and the 
veteran was reported to have difficulty with squatting 
because of left knee pain.  The veteran was diagnosed with 
past history of injury of the left knee with residuals of 
chronic traumatic synovitis.

Comparatively, on the more recent VA examinations of record, 
the veteran has been reported to have range of motion of the 
left knee from 0 to 135 degrees.  There was also reported to 
be no swelling of the left knee.  However, the veteran was 
reported to continue to have complaints of left knee pain 
with prolonged standing, walking and climbing stairs.  He was 
reported to have flare-ups of pain about twice a month that 
would cause a reduction in 10 to 15 degrees of flexion.  He 
was also reported to continue to use an elastic knee brace 
and a cane.  In addition, he was reported to be tender over 
the proximal medial tibia and over the left medial joint 
line.

Furthermore, while the veteran's x-ray studies were reported 
to continue to show an unremarkable left knee, a bone scan 
revealed a focally increased uptake in the medial compartment 
of both knees, which was compatible with mild degenerative 
joint disease.  On the most recent VA examination in June 
1999, the veteran was diagnosed with mild osteoarthritis of 
the knees.

Consequently, although the veteran has been reported to have 
range of motion of the left knee from 0 to 135 degrees and 
not to have swelling, the continued subjective and objective 
reports of left knee pain and the current diagnosis of 
osteoarthritis of the left knee demonstrate that the 
veteran's service-connected residuals of left knee injury 
with chronic traumatic synovitis has not necessarily shown 
material improvement that would be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344 (1999).

The Court has emphasized that when the issue is whether the 
RO was justified in reducing a veteran's protected rating, 
the Board is required to establish, by a preponderance of the 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction is warranted.  Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).  That is, the burden of proof is on the 
adjudicator to establish that a rating reduction is 
warranted.  Brown, 5 Vet. App. at 421; Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1999).

It is apparent from the medical evidence of record that, at 
the least, doubt remains as to whether sustained improvement 
has been demonstrated under ordinary conditions of life in 
regard to the veteran's service-connected left knee 
disability.  See 38 C.F.R. § 3.344.

The Board therefore finds that a preponderance of the 
evidence does not demonstrate that the rating reduction, 
pursuant to the July 1992 decision, was warranted in 
accordance with the law.  See Brown, supra; Kitchens, supra; 
38 C.F.R. § 3.344 (1999).  Accordingly, restoration of the 
veteran's 30 percent rating is required.


B.  Increased rating for the Service Connected Residuals of a 
Left Knee Injury with Chronic Traumatic Synovitis

While the veteran is entitled to restoration of a 30 percent 
rating for the service-connected residuals of a left knee 
injury with chronic traumatic synovitis, the Board finds that 
the veteran is not entitled to a rating greater than 30 
percent for the service-connected disability.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 
4.10, 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Based on its review of the evidence, the Board notes that the 
veteran has been diagnosed with mild osteoarthritis of the 
left knee, which is to be rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1999).  A normal range of motion of the knee is from 0 
degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

The veteran has consistently reported that he has had left 
knee pain with walking, standing and climbing stairs and has 
used an elastic knee brace with hinges.  On the most recent 
VA examination in June 1999, the veteran was reported to have 
full range of motion from 0 to 135 degrees and to be 
minimally tender over the left medial joint line when 
hyperflexed to 135 degrees.  The examiner reported that there 
was no evidence of any functional loss in the left knee.  
There was also no report of ankylosis of the left knee.  
Consequently, the Board finds that an increased rating in 
excess of 30 percent is not warranted for the service-
connected residuals of a left knee injury with chronic 
traumatic synovitis, pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261 (1999).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. 
§ 4.40, 4.45 (1999).

In addition, on VA examination in March 1992, there was 
reported to be no significant laxity of the lateral or medial 
collateral ligaments and anterior drawer signs were negative.  
Also, on the most recent VA examination in June 1999, the 
left knee was reported to be stable with a negative Lachman's 
test.  There was no report of recurrent subluxation or 
lateral instability.  Consequently, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 are not applicable to 
the veteran's service-connected left knee disability and an 
increased rating under that rating code is not warranted.  
Also, although the veteran has been diagnosed with 
osteoarthritis of the left knee, because there is no medical 
evidence demonstrating recurrent subluxation or lateral 
instability of the left knee, a separate rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  See VAOPGCPREC 23-97 (1997).  

Thus, the Board finds that the veteran is entitled to no more 
than a 30 percent rating for the service-connected residuals 
of a left knee injury with chronic traumatic synovitis.

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against a 
claim for increased rating for the veteran's service-
connected residuals of a left knee injury with chronic 
traumatic synovitis.  






ORDER

Restoration of the 30 percent rating previously assigned for 
service-connected residuals of a left knee injury with 
chronic traumatic synovitis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

A rating greater than 30 percent for the service-connected 
residuals of a left knee injury with chronic traumatic 
synovitis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

